UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2011 Commission file number:000-53978 EVCARCO, INC. (Exact name of registrant as specified in its charter) Nevada 26-3526039 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7703 Sand Street Fort Worth, Texas (Address of principal executive offices) (Zip Code) (817)595-0710 Registrant’s telephone number, including area code: Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered None Not Applicable Securities registered pursuant to Section12(g) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.001par value Not Applicable Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 of the Act.YesoNoþ 1 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoþ The aggregate market value of voting and non-voting common equity held by non-affiliates, computed by reference to the price at which the common equity was last sold, as of the last business day of the registrant’s most recently completed second fiscal quarter was approximately $1,382,000. The number of shares of the registrant’s Common Stock, par value $0.001, outstanding on March 30, 2012 was 2,195,378,261. The number of shares of the registrant’s Class B Convertible Preferred Stock, par value $0.001, outstanding on March 30, 2012 was 5,000,000. 2 TABLE OF CONTENTS Page PARTI Item 1. Business 4 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 12 Item 2. Properties 12 Item 3. Legal Proceedings 12 Item 4. Mine Safety Disclosures 12 PARTII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6. Selected Financial Data 15 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 18 Item 8. Financial Statements and Supplementary Data 19 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 20 Item 9A. Controls and Procedures 20 Item 9B. Other Information 20 PARTIII Item 10. Directors, Executive Officers and Corporate Governance 21 Item 11. Executive Compensation 23 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 24 Item 13. Certain Relationships and Related Transactions, and Director Independence 25 Item 14. Principal Accounting Fees and Services 26 PARTIV Item 15. Exhibits, Financial Statement Schedules 26 3 PARTI ITEM1.BUSINESS In this Annual Report on Form10-K, “we”, “us”, “our”, “EVCARCO”, “Company” or similar terms are references to EVCARCO, Inc., unless the context clearly indicates otherwise. We were incorporated in the state of Nevada on October 14, 2008. Our offices are currently located at 7703 Sand Street, Fort Worth, Texas 76118. Our telephone number is (817) 595-0710. Overview EVCARCO, Inc. is a new car Franchised Dealership company that was incorporated on October 14, 2008 in the State of Nevada. We are engaged in selling environmentally conscious automobiles, offering both new electric and pre-owned vehicles, and plan to offer related financing, warranties, maintenance, and mechanical services. The Company was established to manage several automotive dealerships in multiple cities throughout the U.S. The first location in Fort Worth, TX has been in operation since December of 2008. Currently available products are from Wheego Electric Cars, Inc., manufactured in the US, and The Tazzari Group, produced in Italy. Executives in the Company have many years of experience in the automobile industry managing large dealerships in the Dallas, Fort Worth, and North Texas regions. Products and Services EVCARCO has developed a new kind of business model for automotive dealerships that provide customers with quality, eco-friendly, and alternative-fuel vehicles, with an emphasis on performance, safety, affordability, and superior service. The Company already has established its first dealership at its Company headquarters in Fort Worth, Texas. EVCARCO intends to establish company-owned dealerships in other Texas markets, including Dallas, Houston, Austin, and San Antonio. The Company is also offering franchise dealerships in major markets across the country, initially focusing in the South and Southeast. The rate of expansion of company and franchise locations will largely depend on market acceptance of the new products and availability of capital.EVCARCO dealerships will offer the latest new electric vehicles, multiple pre-owned car brands that utilize various green technologies, such as electric, hydrogen, and compressed natural gas, and regular pre-owned cars. Other products and services will include financing, warranties, maintenance, and mechanical services. Some automobiles being sold by the Company are restricted by states to maximum speeds and streets with certain maximum speed limits due to their sale being pursuant to an exemption from certain Department of Transportation (“DOT”) safety requirements.Also, certain automobiles that are not subject to these restrictions are being sold from manufacturers without certain DOT safety standards being certified as having been met, based on an ability to manufacture and sell a limited number of models while the DOT certification is being obtained. These limitations may restrict the market for the models the Company offers, or limit the volume of models available to be sold. The following is a limited list of manufactures, whose products we sell, or intend to sell in the near future: ·Wheego Electric Cars, Inc. - manufactures two fully electric models: LIFE FSV, with 100 miles range, a base model delivered retail price of $33,995, and WHIP LSV, currently certified as Low Speed Vehicle (LSV), capable of traveling 40 miles on a single charge, with a base model delivered retail price of $19,995.Wheego wants to make the best electric cars in the world and educate everyone as to the practical benefits of owning and driving one.At the current time, there is ongoing informal dispute with this manufacturer relating to our obligation to purchase certain number of units, territorial rights, and obligations of the manufacturer. Our future business relationship with Wheego is uncertain. ·The Tazzari Group - manufactures ZERO, currently a LSV, an Italian electric urban sports vehicle, powered by the latest generation lithium batteries. Depending on the driving mode, ZERO has a range of up to 80 miles and starts at $31,000.Tazzari’s mission is to provide the very best technology and quality at a really competitive price for a vehicle that is totally innovative and without peers in the field of ecological mobility - a trailblazer in the new age of lithium powered electric drive. ·Venta, Inc. - operates with the goal of discovering and distributing environmentally friendly automotive products. It currently has distribution contracts for Tazzari and Foton vehicles, with many others in the works.Venta and EVCARCO work closely on brining new electric vehicles to US market. ·Green Vehicles - manufactures fully electric vehicles for many lifestyles. Models include the Triac™, a freeway commuter; the Moose™, a van that retails for $16,995; and the Buckshot™,a heavy-duty work truck with a best-in-class 1/2 ton payload capacity, retailing for $23,995.We are currently in negotiations to finalize the agreement with this manufacturer. 4 ITEM1.BUSINESS - continued ·RONN Motor Company, Inc. - developed Scorpion HX™, hydrogen fuel injected hybrid vehicle. Estimated price for this exotic sports car is $250,000.Full production is scheduled to begin soon.Their other products, H2GO™ real time hydrogen generation system and RonnZoil™ line of biodegradable lubricants will be available for sale in the near future.EVCARCO has signed a memorandum of understanding with RMC, and is working to finalize the agreement for retail sales of their products. ·Coulomb Technologies Charging Stations - Coulomb Technologies provides networked charging stations for the electric vehicles.Coulomb offers 24/7 service and support for all of its stations as well as a Network Operating System that provides a smart charging infrastructure.EVCARCO is an authorized dealer of Coulomb products. Strategic Marketing Plan Our overall marketing objective is to drive rapid market penetration of EVCARCO products, establishing us in the marketplace with high quality electric new cars and hybrid pre-owned vehicles. We will establish our branding as an environmentally responsible automobile dealership. There are five key phases to the strategy in which EVCARCO intends to penetrate the marketplace: · Launch EVCARCO franchises, with new electric vehicles and pre-owned operations. · Aggressively market its brand through social media, online strategic partnerships, and search engine optimization. · Establish EVCARCO through branding the Company as eco-friendly by use of: · Billboards and other outside advertising · Internet sales and advertising · Industry specific magazines and articles · Involvement of local media by using the Go Green campaign · Join and sponsor environmental clubs and groups, participate in their community activities · Get involved in political issues which support the environment · Set up outside dealership displays and events to create awareness of the product capabilities: · Ride and Drive events · Kiosk in malls with information · Exposure through daily use of vehicles · Develop Green projects and sustainable transportation programs with various governmental entities, non-profit and educational organizations. · Aggressively market its brand through social media, online strategic partnerships, and search engine optimization. Market Analysis Hybrid Vehicles According to R.L. Polk, registrations for new hybrid vehicles totaled 315,668 in 2008, down slightly from 2007 but still a 3,270% increase from 2000.Sales of hybrids show strong correlation with the price of gasoline.With the predicted rise in oil prices, due to growing global demand, future of these vehicles remains optimistic.In 2008, hybrids comprised 2.8 percent of all vehicles in North America, that number is expected to raise to 5.3 percent by 2012.Although, some experts believe, that hybrid vehicles are only a stepping stone on the path toward even cleaner and more energy efficient cars, powered completely by electricity, fuel cells and other developing technologies. Electric Vehicles In 2006, a documentary titled “Who Killed the Electric Car” was released as an expose of the various forces that brought about the demise of the General Motors (“GM”) EV1. The EV1 was introduced to consumers in California in the 1990s, and enjoyed strong consumer demand before vanishing from the market and the media. This film brought the electric car back to the forefront of environmentally conscious Americans, who began searching for electric vehicle options once again. Current U.S. Administration announced plans for significant financial support for development of fuel-efficient vehicles, as well as advanced electric and hybrid batteries. 5 ITEM1.BUSINESS - continued Two full-size, highway rated models are currently available in the US - Nissan Leaf and Tesla Roadster.Most existing car manufacturers have electric cars in their production plans.Some of the models have already been announced for upcoming years: BMW Megacity, BYD E6, Coda (Electric Sedan), Ford Focus EV and Transit Connect Electric, Mercedes BlueZero, Mini E, Mitsubishi iMiEV, Pininfarina Blue Car, Renault Fluence, Smart ED, Subaru R1E, Toyota FT-EV, Tesla Model S. Compressed Natural Gas (“CNG”) Currently, the only production CNG vehicle available is the Honda Civic GX; however, several companies sell aftermarket conversion kits for cars and trucks. The U.S. Environmental Protection Agency has stated that CNG is the cleanest internal-combustion technology available. Attributes include: ·Reduction of carbon monoxide emissions of 90 to 97 percent ·Reduction of carbon dioxide emissions of 25 percent ·Reduction of nitrogen oxide emissions of 35 to 60 percent ·Potential reduction of non-methane hydrocarbon emissions of 50 to 75 percent ·Emission of fewer toxic and carcinogenic pollutants ·Emission of little or no particulate matter ·Elimination of evaporative emissions Competition The Company’s franchise model will be deployed so that it faces minimal competition in each of its markets. However, the Company will face competition from electric carmakers sold through other dealers. Some of these are major players in the automotive industry (GM, Nissan, and others), while others are small companies that have hit upon the correct formula of price, performance, and features to make consumers demand their cars. Competitive Advantage EVCARCO believes that its competitive advantages include: · The Company is the first automotive retail group dedicated to opening car dealerships that only sell eco-friendly vehicles · Management team has more than 25 years of combined experience in sales, service, ownership, and management of multiple automobile dealerships · Uses the most advanced clean technologies available · Best selection on both new and pre-owned electric vehicles and other environmentally friendly vehicles · We intend to have diverse sources of operating revenue · Creative marketing tactics that will reach a large segment of customers Sources and Availability of Products and Supplies Currently the Company has access to an adequate supply of products, from various manufacturers.These companies and their products are new, not well established, and are a subject to significant risk and uncertainty. The Company believes that due to the number of manufacturers who are trying to develop alternative fuel products and constant progress in new technologies and new entrants to the market, loss of one or several sources will not have significant negative impact on our operations. Dependence on One or A Few Major Customers We do not anticipate dependence on one or a few major customers into the foreseeable future. Patents, Trademarks, Licenses, Franchise Restrictions and Contractual Obligations & Concessions We own, and have registered, the following marks on the Principal Register of the United States Patent and Trademark Office. MARK REGISTRATION DATE REGISTRATION NUMBER EVCARCO (standard characters) June 29, 2010 EV.CAR.CO (standard characters) June 22, 2010 EV.CAR.CO (stylized design) June 22, 2010 FUTURE DRIVEN (standard characters)
